Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4 and 20 are allowed because the prior art of record does not disclose nor render obvious wherein the driving pole of the power transistor is connected with a reference ground through a sixth transistor, when a driving pole voltage of the power transistor is lower than a first voltage threshold, the sixth transistor is turned on as cited with the rest of the claimed limitations.
Claim 4 allowed because the prior art of record does not disclose nor render obvious wherein the power transistor driving circuit comprises a sixth transistor, the driving pole of the power transistor is connected with the reference ground through the sixth transistor, when a driving pole voltage of the power transistor is lower than a first voltage threshold, the sixth transistor is turned on as cited with the rest of the claimed limitations.
Claims 1-3, 5-15 and 19 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842